In re Lagman, Jacob R.; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court Div. I, No. 491711; to the Court of Appeal, First Circuit, No. 2013 KW 1516.
Writ granted in part; otherwise denied; case remanded to the district court. The district court is ordered to appoint counsel and conduct a hearing at which it will determine whether relator is entitled to an out-of-time appeal concerning his habitual offender adjudication and sentencing and on the issue of whether he breached the plea agreement. See State v. Counterman, 475 So.2d 336, 340 (La.1985) (out-of-time appeal may be appropriate in cases in which “the defense attorney was at fault in failing to file or perfect a timely appeal.”). *165In all other respects the application is denied.